United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40742
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUDE NATHAN CHRISTIAN,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:04-CR-2232-ALL
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jude Nathan Christian appeals the sentence imposed following

his guilty plea to transporting illegal aliens.   Christian argues

that the district court erred by ordering him to cooperate in the

collection of a DNA sample as a condition of his supervised

release.   As Christian concedes, such a claim is not ripe for

review on direct appeal.    See United States v. Riascos-Cuenu,

428 F.3d 1100, 1101-02 (5th Cir. 2005), petition for cert. filed

(Jan. 9, 2006) (No. 05-8662).   Christian seeks to preserve the

issue for further review by the Supreme Court.    Accordingly, the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40742
                               -2-

appeal is dismissed for lack of jurisdiction.   See id. at 1102.

     APPEAL DISMISSED.